Case 1:19-cv-17289-NLH-KMW Document 18 Filed 04/29/20 Page 1 of 10 PageID: 296



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                                          :
                                          :
     Linda Newton                         :
                                          : 1:19-cv-17289-NLH-KMW
                    Plaintiff,            :
                                          : OPINION
           v.                             :
                                          :
     South Jersey Paper Products          :
     Company, Inc.                        :
                                          :
                    Defendant.            :
                                          :

 APPEARANCES:

 ANTHONY D. BUONADONNA
 BUONADONNA & BENSON, PC
 1138 EAST CHESTNUT AVENUE
 PO BOX 889
 VINELAND, NJ 08360
      Attorney for Plaintiff.

 HARRY MATTHEW TAYLOR
 GORDON REES SCULLY MANSUKHANI LLP
 THREE LOGAN SQUARE
 1717 ARCH STREET
 SUITE 610
 PHILADELPHIA, PA 19103
      Attorney for Defendant.

 HILLMAN, District Judge

       This matter comes before the Court on Defendant’s motion to

 dismiss and Plaintiff’s cross-motion to remand.          For the reasons

 set forth below, Defendant’s motion to dismiss will be denied

 and Plaintiff’s motion to remand will be granted.
Case 1:19-cv-17289-NLH-KMW Document 18 Filed 04/29/20 Page 2 of 10 PageID: 297



                                 Background

       Linda Newton was an employee of South Jersey Paper Products

 Company, Inc. (“SJPPC”) from July 1975 to November 10, 2018.            It

 was Newton’s understanding that for many years she was enrolled

 in a long-term disability insurance program issued through

 Principal Life Insurance Company, which was administered through

 SJPPC.    As part of her enrollment in this plan, SJPPC deducted

 $18.26 from Newton’s paycheck each week.

       Newton was deemed temporarily disabled as of November 10,

 2018.    Newton made an application for long term disability

 benefits but was advised by SJPPC that no disability policy was

 in effect and that the program had been terminated two years

 prior to her temporary disability.        Newton claims that this was

 the first time she was informed that the policy had been

 terminated.

       The State of New Jersey paid Newton temporary disability

 benefits from November 10, 2018 to May 27, 2019.          Benefits were

 then deferred pending a decision on her permanent disability.

 Newton was determined to be permanently disabled by the Social

 Security Administration in May 2019.         Newton contends that she

 would have been entitled to benefits from February 11, 2019

 onward through the Principal long term disability policy issued

 to her.



                                      2
Case 1:19-cv-17289-NLH-KMW Document 18 Filed 04/29/20 Page 3 of 10 PageID: 298



       Newton filed a four-count complaint against SJPPC in the

 Superior Court of New Jersey in Cumberland County on August 19,

 2019.    Newton’s complaint included the following counts: (1)

 conversion; (2) breach of contract; (3) fraud/deceit/fraudulent

 concealment; and (4) breach of fiduciary duty.

       On August 28, 2019, SJPPC removed this action to the

 District of New Jersey, stating that this Court had original

 jurisdiction pursuant to 18 U.S.C. § 1331 because Newton’s

 complaint arises, in whole or in part, under the Employee

 Retirement Income Security Act of 1974 (ERISA).

       On September 3, 2019, SJPPC moved to dismiss Newton’s

 complaint for failure to state a claim.        SJPPC alleged that

 Newton’s state law claims were preempted by ERISA.          On September

 27, 2019, Plaintiff moved to remand this case back to state

 court.    Both motions have been fully briefed and are ripe for

 adjudication.

                                 Discussion

    A. Subject Matter Jurisdiction

       According to Defendant, this Court has original

 jurisdiction pursuant to 28 U.S.C. § 1331 because this action

 “arises, at least in part-in not whole [sic], under the Employee

 Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §

 1002 et seq.”



                                      3
Case 1:19-cv-17289-NLH-KMW Document 18 Filed 04/29/20 Page 4 of 10 PageID: 299



        “[B]ecause subject matter jurisdiction is non-waivable,

 courts have an independent obligation to satisfy themselves of

 jurisdiction if it in doubt.”       Nesbit v. Gears Unlimited Inc.,

 347 F.3d 72, 76-77 (3d Cir. 2003).        Ultimately, the Court finds

 that it lacks subject matter jurisdiction because this action

 does not arise under ERISA.

      B. Standard for a Motion to Remand

        Under 28 U.S.C. § 1441(a), “any civil action brought in a

 State court of which the district courts of the United States

 have original jurisdiction, may be removed by the defendant or

 the defendants, to the district court of the United States . .

 .”    28 U.S.C. §1441(a).    Once an action has been removed, a

 plaintiff may challenge such a removal by moving to remand the

 case back to State court.      28 U.S.C. § 1447.     Grounds for remand

 include: “(1) lack of district court subject matter jurisdiction

 or (2) a defect in the removal process.”         Advanced Orthopedics &

 Sports Med. Inst. v. Blue Cross Blue Shield of New Jersey, 2018

 WL 3630131, at *2 (D.N.J. July 31, 2018) (citing PAS v.

 Travelers Ins. Co., 7 F.3d 349, 352 (3d Cir. 1993)).

        “The party asserting jurisdiction bears the burden of

 showing that at all stages of the litigation the case is

 properly before the federal court.”        Samuel-Bassett v. KIA

 Motors America, Inc., 357 F.3d 392, 396 (3d Cir. 2004).           Removal

 statutes “are to be strictly construed against removal and all

                                      4
Case 1:19-cv-17289-NLH-KMW Document 18 Filed 04/29/20 Page 5 of 10 PageID: 300



 doubts should be resolved in favor of remand.”         Boyer v. Snap-on

 Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990).


    C. Analysis

       Plaintiff argues in her motion to remand that this Court

 lacks subject matter jurisdiction in this case because her

 claims are not covered by ERISA and therefore there is no

 federal question jurisdiction.       In contrast, Defendant argues

 that Plaintiff’s complaint should be dismissed because her

 claims are preempted by ERISA.

       Though Defendant’s motion to dismiss came earlier in time

 than Plaintiff’s motion to remand, the Court is obligated to

 consider Plaintiff’s motion to remand first.         See Chrustowski v.

 Cumberland Cnty. Guidance Ctr., 2006 WL 3780555, at *2 (D.N.J.

 Dec. 20, 2006) (“Once a motion to remand has been filed, it is

 incumbent upon the Court to proceed to decide that motion first

 because, if granted, the case is remanded . . . to the court of

 initial jurisdiction”); see, e.g., Christ Hosp. v. Local 1102

 Health & Ben. Fund, 2011 WL 5042062, at *2 (D.N.J. Oct. 24,

 2011) (addressing plaintiff’s motion to remand before ruling on

 defendant’s motion to dismiss because the motion to remand

 affected the court’s jurisdiction even though the defendant’s

 motion to dismiss was filed first).




                                      5
Case 1:19-cv-17289-NLH-KMW Document 18 Filed 04/29/20 Page 6 of 10 PageID: 301



    A. Motion to Remand

       Newton argues that her claims are not preempted by ERISA

 and this Court lacks subject matter jurisdiction because this

 case concerns “the absence of an insurance policy” rather than

 the “administration or eligibility for benefits under the long

 term disability policy.”

       ERISA creates two forms of preemption against state law

 claims.   First, “ordinary preemption” exists under § 514(a) as a

 defense to a state law action.       Advanced Orthopedics & Sports

 Med. Inst., 2018 WL 3630131, at *3 (citing Joyce v. RJR Nabisco

 Holdings Corp., 126 F.3d 166, 171 (3d Cir. 1997)).          Second,

 “complete preemption” exists under § 502(a)(4), providing that

 certain claims that fall within this provision of ERISA must be

 removed to federal court.      This section “converts an ordinary

 state common law complaint into one stating a federal claim for

 purposes of the well-pleaded complaint rule.”         Sautter v.

 Comcast Cable Co., 2015 WL 2448949, at *2 (D.N.J. May 20, 2015)

 (citing New Jersey Carpenters & the Trustees Thereof v. Tishman

 Const. Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014)).

       Here, the parties agree that only complete preemption under

 § 502 is in question in this case.        For questions of complete

 preemption under ERISA, the Third Circuit uses a two-part test

 to determine if a case was properly removed.         “[A] case is

 removable if (1) the [plaintiff] could have brought its . . .

                                      6
Case 1:19-cv-17289-NLH-KMW Document 18 Filed 04/29/20 Page 7 of 10 PageID: 302



 claim under § 502(a), and (2) no other legal duty supports the

 [plaintiff’s] claim.”     Pascack Valley Hosp. v. Local 464A UFCW

 Welfare Reimbursement Plan, 388 F.3d 393, 400 (3d Cir. 2004).

 This test is conjunctive, meaning that “a state law cause of

 action is completely preempted only if both of its prongs are

 satisfied.”    Id.   The Third Circuit has also acknowledged that

 the Pascack test is a “heavy burden for defendants to carry.”

 Steel Valley Auth. v. Union Switch & Signal Div., 809 F.2d 1006,

 1010 (3d Cir. 1987).

       “With respect to the first prong of the Pascack test . . .

 the court considers ‘1(a) whether the plaintiff is the type of

 party that can bring a claim pursuant to Section 502(a)(1)(B),

 and 1(b) whether the actual claim that the plaintiff asserts can

 be construed as a colorable claim for benefits pursuant to

 Section 502(a)(1)(B).’”      East Coast Advanced Plastic Surgery v.

 Blue Cross Blue Shield of Texas, 2019 WL 3208694, at *2 (D.N.J.

 June 11, 2019) (citing Progressive Spine & Orthopaedics, LLC v.

 Anthem Blue Cross Blue Shield, 2017 WL 4011203, at *5 (D.N.J.

 Sept. 11, 2017)).     For the second prong, “a legal duty is

 independent if it is not based on an obligation under an ERISA

 plan, or if it would exist whether or not an ERISA plan

 existed.”    Id. (citing New Jersey Carpenters, 760 F.3d at 303).

       The Court finds that SJPPC has not carried its heavy burden

 under Pascack.    SJPPC attached a copy of the “Group Booklet-

                                      7
Case 1:19-cv-17289-NLH-KMW Document 18 Filed 04/29/20 Page 8 of 10 PageID: 303



 Certificate for Members of South Jersey Paper Products, Inc.’s

 Group Long Term Disability Insurance” to its motion to dismiss.

 This copy is dated December 23, 2010.        The existence of this

 policy does not refute Newton’s claim that SJPPC terminated its

 long term disability plans two years before she made a claim for

 benefits in November 2018.

       Under Pascack, the Court will consider whether the

 plaintiff is the type of party that can bring a claim under §

 502(a)(1)(B).    This section provides that a “participant or

 beneficiary” may bring a claim pursuant to ERISA.          29 U.S.C. §

 1132(a)(1).    A “participant” is defined as “any employee or

 former employee of an employer, or any member or former member

 of an employee organization, who is or may become eligible to

 receive a benefit of any type from an employee benefit plan

 which covers employees of such employer or members of such

 organization, or whose beneficiaries may be eligible to receive

 any such benefit.”     29 U.S.C. § 1002(7).      A “beneficiary” is “a

 person designated by a participant, or by the terms of an

 employee benefit plan, who is or may become entitled to a

 benefit thereunder.”     Id. § 1002(8).

       Here, SJPPC maintains that the long term disability plan is

 an employee benefit plan under ERISA, and that Newton is a

 participant under ERISA.      Newton contends that because there is

 no long term disability plan, she is not the type of party that

                                      8
Case 1:19-cv-17289-NLH-KMW Document 18 Filed 04/29/20 Page 9 of 10 PageID: 304



 can bring a claim under ERISA.       The Court agrees with Newton

 that SJPPC has not shown that she is the type of party who can

 bring a claim under §502(a)(1)(B).        As Plaintiff makes clear,

 she asserts her state law claims based on the absence of

 benefits under a policy that would have been governed by ERISA

 if such a policy had still been in effect, not a claim to seek

 benefits under the policy.      That such a policy might become a

 measure of her common law breach of contract action does convert

 such a claim into one for benefits.        It is simply nonsensical

 for Defendant to assert that Plaintiff seeks to enforce her

 rights under a policy that does exist.

    2. Pasack Prong 2

       Having found that the criteria for Prong 1 are not present,

 the Court need not consider whether the criteria for Prong 2

 have been satisfied.      The Court finds that Newton’s claims are

 not removable and have not been preempted by ERISA.          The Court

 therefore lacks removal jurisdiction over this case.          The Court

 will grant Newton’s motion to remand.

    B. Motion to Dismiss

       Having found that the Court lacks subject matter

 jurisdiction over this case, the Court may not consider the

 merits of Newton’s claims.      The Court will deny SJPPC’s motion

 to dismiss.



                                      9
Case 1:19-cv-17289-NLH-KMW Document 18 Filed 04/29/20 Page 10 of 10 PageID: 305



                                 Conclusion

       For the reasons listed above, Plaintiff’s motion to remand

 will be granted and this matter remanded to the Superior Court

 of New Jersey.     Defendant’s motion to dismiss will be denied as

 moot.   An appropriate order will be entered.



 Date: April 28, 2020___                   __s/ Noel L. Hillman_____
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      10
